Exhibit 10.1

LOGO [g152428ex10_1pg001.jpg]

The following represents the offer Winn-Dixie Stores, Inc. (“Winn-Dixie”) is
prepared to make to Frank O. Eckstein, Senior Vice President, Retail Operations,
(hereinafter “Associate”) regarding his decision to retire from employment with
Winn-Dixie:

 

  1. Effective on or about January 5, 2011, Associate will assume the role of
Senior Vice President, Operations Support, reporting to the Senior Vice
President, Retail Operations.

 

  a. In this role, Associate will perform duties and functions as agreed upon by
Associate and the Senior Vice President, Retail Operations, through and until
the end of Winn-Dixie’s fiscal year 2011.

 

  b. Associate’s rate of pay in his new role shall remain unchanged.

 

  2. On or about thirty (30) days prior to the end of fiscal year 2011,
Associate will take an approved personal leave of absence through December 1,
2011 and will be treated as an active employee for all purposes under all
applicable Winn-Dixie Equity Incentive Plans and the Winn-Dixie 2011 Annual
Incentive Plan.

 

  3. Effective December 1, 2011, Associate’s employment with Winn-Dixie shall
end (“Release Date”).

 

  4. So long as Associate is not terminated for Cause as that term is defined
under the Winn-Dixie Executive Severance Plan and executes Winn-Dixie’s basic
General Release and Separation Agreement for Executive Team Members under the
Winn-Dixie Executive Severance Plan (“Agreement”), a form of which is attached
hereto as Exhibit A, after the Release Date:

 

  a. Associate’s separation will be coded as a Retirement within Winn-Dixie’s
personnel system;

 

  b. Associate will:

 

  i. Receive a lump sum payment equal to Two Hundred Ten Thousand Sixty-Two
Dollars and Fifty Cents ($210.062.50) (the equivalent of twenty-six (26) weeks
of Week’s Gross Pay), less normal withholding tax and FICA deductions within
fourteen (14) days following the effective date of this Agreement;

 

  ii.

Be eligible to receive up to Four Hundred Twenty Thousand One Hundred
Twenty-Five Dollars ($420,125.00) (the equivalent of fifty-two (52) weeks of
Week’s Gross Pay), less normal withholding tax and FICA deductions, starting the
first full month following

 

Frank O. Eckstein             

Winn-Dixie Stores, Inc.             



--------------------------------------------------------------------------------

 

the effective date of this Agreement in weekly installments over the ensuing
fifty-two (52) week period, subject to reduction and payable as outlined in
Winn-Dixie’s Executive Severance Plan;

 

  iii. Be eligible for all benefits afforded retirees under Winn-Dixie’s Equity
Incentive Plans to include benefits as outlined in the Fiscal 2010 Equity
Incentive Plan Outperformance Restricted Stock Unit and Non-Qualified
Outperformance Stock Option Award Agreements for Senior Executives; and

 

  iv. Be eligible to have his monthly COBRA premiums for the cost of continuing
the health and dental benefits he was enrolled in on his Release Date or as
subsequently modified under the health and dental plan change in election rules
(including any coverage for spouse and dependents) paid for up to twelve
(12) months or through the date on which Associate accepts other employment or
otherwise becomes ineligible to receive COBRA coverage, whichever occurs first,
as outlined in the Winn-Dixie Executive Severance Plan.

The terms as outlined above memorialize the understanding that exists between
Associate and Winn-Dixie and have been incorporated in the attached Agreement.

 

 

   

 

 

Frank O. Eckstein

    Peter Lynch

Date:

 

 

      Date:  

 

  



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WINN-DIXIE STORES, INC. EXECUTIVE SEVERANCE PLAN

GENERAL RELEASE AND SEPARATION AGREEMENT

This General Release and Separation Agreement (“Agreement”) is made and entered
into between Frank O. Eckstein (“Employee”) and Winn-Dixie Stores, Inc., its
officers, agents, employees, successors and assigns and any affiliated company,
parent, or subsidiary, and their past and present directors, officers,
employees, representatives, successors and assigns (“Winn-Dixie”) and is in lieu
of any payment he/she otherwise would be entitled to under Winn-Dixie Stores,
Inc.’s Executive Severance Plan, Plan Number 589, effective January 31, 2008
(“Plan”), with reference to the following facts:

R E C I T A L S

WHEREAS Employee’s job as Senior Vice President, Operations Support, ceased
effective December 1, 2011. This date will be referenced herein as Employee’s
separation date and/or date of separation.

WHEREAS Employee acknowledges that in order to receive the consideration
outlined in this Agreement, he/she must execute this Agreement and return it to
Winn-Dixie’s Human Resources Department, Attention: Anita Gutel, SVP, Human
Resources.

WHEREAS Employee acknowledges that the benefits he/she has elected to receive by
executing and returning this Agreement are in excess of those he/she would have
received from Winn-Dixie if he/she had not elected to execute and return this
Agreement.

WHEREAS Employee acknowledges that the benefits he/she will receive as a result
of executing this Agreement are not something he/she would have been entitled
absent execution of this Agreement.

WHEREAS Employee acknowledges that the benefits he/she will receive as a result
of executing this Agreement will expire unless the Agreement is executed and
returned to Winn-Dixie within ninety (90) days of the Employee’s separation
date.

WHEREAS Employee and Winn-Dixie seek to protect Winn-Dixie against unfair
competition and its investment in its workforce.

WHEREAS Employee and Winn-Dixie, each desire to settle, fully and finally, all
claims, known or otherwise, that Employee could have asserted based on his/her
employment relationship and the separation thereof.



--------------------------------------------------------------------------------

THEREFORE, in consideration of the mutual promises set forth in this Agreement,
Employee and Winn-Dixie agree as follows:

 

  1. Winn-Dixie Agrees

In full consideration and as material inducement for Employee’s signing of this
Agreement, and agreeing to the releases and promises as provided for herein,
Winn-Dixie agrees:

 

  (a) to pay Employee Two Hundred Ten Thousand Sixty-Two Dollars and Fifty Cents
($210.062.50) (the equivalent of twenty-six (26) weeks of Week’s Gross Pay),
less normal withholding tax and FICA deductions, in a lump sum payment within
fourteen (14) days following the effective date of this Agreement.

 

  (b) to pay Employee up to Four Hundred Twenty Thousand One Hundred Twenty-Five
Dollars ($420,125.00) (the equivalent of fifty-two (52) weeks of Week’s Gross
Pay), less normal withholding tax and FICA deductions, starting the first full
month following the effective date of this Agreement in weekly installments over
the ensuing fifty-two (52) week period, subject to reduction and payable as
outlined in Winn-Dixie’s Executive Severance Plan.

 

  (c) that Associate will be eligible for all benefits afforded retirees under
Winn-Dixie’s Equity Incentive Plans to include benefits as outlined in the
Fiscal 2010 Equity Incentive Plan Outperformance Restricted Stock Unit and
Non-Qualified Outperformance Stock Option Award Agreements for Senior
Executives.

 

  (d) to pay Employee’s monthly COBRA premiums for the cost of continuing the
health and dental benefits he/she was enrolled in on Employee’s separation date
or as subsequently modified under the health and dental plan change in election
rules (including any coverage for spouse and dependents) for up to twelve
(12) months or through the date on which Associate accepts other employment or
otherwise becomes ineligible to receive COBRA coverage, whichever occurs first,
as outlined in the Plan.

 

  (e) to only verify dates of employment through The Work Number at
(800) 996-7566 or http://www.theworknumber.com if contacted by an employer or
prospective employer of Employee.

 

  2. Complete and Full General Release of All Claims

In consideration for the benefits set out more fully below, Employee, for
himself/herself, his/her heirs, successors and assigns, hereby, unconditionally
and forever releases and discharges Winn-Dixie and any affiliated company,
parent, or subsidiary, and their past and present directors, officers,
employees, representatives, successors and assigns from any and all claims,
whether known or not, including but not limited to, claims, rights, or amounts
for attorneys’ fees, wages, debts or damages of any kind arising out of, but not
limited to, his/her hiring, employment, treatment by or separation from
employment with Winn-Dixie. This Agreement applies to all claims and causes of
action including, but not limited to, claims, arising under any civil rights
statutes, including but not limited to the Civil Rights Act of 1964, the Civil
Rights Act of 1866, the Civil Rights Act of 1871, the Employee Retirement Income
Security Act, the Americans With Disabilities Act,



--------------------------------------------------------------------------------

the Age Discrimination in Employment Act of 1967, the Family Medical Leave Act,
the Fair Labor Standards Act of 1938, the Rehabilitation Act of 1973, the
National Labor Relations Act, the Florida Civil Rights Act of 1992, or any other
local, state or federal law or regulation of whatever kind, or any theory of
contract or tort based on events occurring prior to the execution of this
Agreement. Furthermore, this Agreement applies to all claims and causes of
action including, but not limited to, claims related to any other entitlement to
severance from Winn-Dixie under any other plan or agreement. This Agreement,
however, will not apply to claims for benefits to which the Employee is eligible
under Winn-Dixie-sponsored pension, retirement or health insurance plans.

 

  3. No Other Filings

Employee represents that he/she has not filed any charges, complaints or other
accusatory pleadings against Winn-Dixie or any of its officers, directors,
employees or representatives based upon or arising out of any aspect of his/her
employment relationship with Winn-Dixie or separation therefrom which may have
accrued as of the date of the execution of this Agreement. Employee agrees that
if at any time after the execution of this Agreement it is established that
he/she violated the terms of this provision, Winn-Dixie shall have the right to
seek appropriate relief, including, but not limited to, a permanent injunction
restraining Employee from further violations. Employee further agrees that
damages for any breach of this provision will be difficult to calculate and that
should Employee breach this provision, Winn-Dixie shall be entitled to both stop
payment of any funds owed under this Agreement and the Plan and bring legal
action against Employee in a court of competent jurisdiction for each such
breach. Upon the entry of any judgment finding such a breach, Winn-Dixie shall
also be entitled to recover forty percent (40%) of all payments made to Employee
or on his/her behalf as outlined in the Plan as liquidated damages for each such
breach. Employee further agrees that with respect to the claims he/she is
waiving, he/she is waiving his/her right to recover money or other relief in any
action that might be brought on his/her behalf by any other person or entity
including, but not limited to, the United States Equal Employment Opportunity
Commission, the Department of Labor, or any other (U.S. or foreign) federal,
state or local governmental agency or department.

 

  4. Non-Admission of Liability

It is understood and agreed that this Agreement has been reached purely on a
compromise basis and is not to be construed as an admission by either Employee
or Winn-Dixie of any violation of any federal, state or local law, ordinance, or
administrative regulation, or any action in contract or tort which either party
could have brought in a subsequent lawsuit.

 

  5. Return of Materials

Employee agrees to return all equipment owned by Winn-Dixie in his/her
possession, custody or control upon his/her Separation date. The term equipment
includes, but is not limited to laptops, wireless communication devices, credit
cards, access cards or any other equipment specifically assigned to Employee and
used for business purposes by Employee (“Equipment”) as Senior Vice President,
Operations Support. The term equipment does not include business cards, office
supplies, pencils or any other item not specifically assigned to Employee.
Employee further agrees to return all materials, memorandum, notes, records,
lists, or any other documents or tangible medium containing proprietary
information pertaining to Winn-Dixie’s business or its customers (“Materials”)
upon his/her separation date.



--------------------------------------------------------------------------------

Employee and Winn-Dixie further agree that damages for any breach of Employee’s
agreement to return materials will be difficult to calculate and that should
Employee breach this promise to return materials, Winn-Dixie shall be entitled
to both stop payment of any funds owed under this Agreement and bring legal
action against Employee in a court of competent jurisdiction for each such
breach. Upon the entry of any judgment finding such a breach, Winn-Dixie shall
also be entitled to recover forty percent (40%) of all payments made to Employee
or on his/her behalf as outlined in the Plan as liquidated damages for each such
breach. To the extent, Employee discovers that he/she has inadvertently or
mistakenly failed to return any of the aforementioned Equipment or Materials,
Employee agrees to immediately return the Equipment and/or Materials by way of
overnight delivery to Winn-Dixie’s General Counsel. So long as Employee has not
used said inadvertently or mistakenly withheld Equipment or Materials to violate
any other provision of this Agreement, any such discovery and return of said
inadvertently or mistakenly withheld Equipment or Materials shall not subject
Employee to liability under this provision.

 

  6. Non-Solicitation

For one hundred four (104) weeks after his/her separation date, Employee agrees
that he/she will not directly or indirectly, without the Winn-Dixie’s prior
written consent, solicit employees of Winn-Dixie who worked under Employee’s
supervision and with whom Employee had substantial business dealings for the
purpose of inducing them to leave their employment with the Company or its
affiliates.

In the event of any breach by Employee of the above-referenced non-solicitation
clause, the resulting injuries to Winn-Dixie would be difficult or impossible to
estimate accurately, but it is certain that injury or damages will result to the
business of Winn-Dixie. Employee therefore agrees that, in the event of any such
breach, Winn-Dixie shall be entitled, in addition to any available legal or
equitable remedies for damages, to an injunction to restrain the violation or
anticipated violation of this clause. Winn-Dixie’s rights under this paragraph
shall be in addition to every other remedy (equitable, statutory, legal or
contractual) to which Winn-Dixie may be entitled.



--------------------------------------------------------------------------------

  7. Non-Disparagement

For one hundred four (104) weeks after his/her separation date, Employee agrees
to refrain from publicly or privately either directing any disparaging or
defamatory remarks regarding Winn-Dixie or engaging in any form of disparaging
or defamatory conduct that disparages Winn-Dixie, portrays Winn-Dixie in a
negative light, or otherwise impairs the reputation, goodwill or commercial
interests of Winn-Dixie Company or its affiliates. Employee understands and
agrees that this restriction prohibits, among other things, the making of
disparaging or defamatory remarks regarding Winn-Dixie or engaging in any
disparaging or defamatory conduct that disparages, portrays in a negative light,
or otherwise impairs the reputation, goodwill or commercial interests of
Winn-Dixie to any (1) member of the general public; (2) either customers,
vendors or suppliers or potential customers, vendors or suppliers of Winn-Dixie;
(3) current, former or prospective employees of Winn-Dixie; or (4) member(s) of
the press or other media.

In the event of any breach by Employee of the above-referenced non-disparagement
clause, the resulting injuries to Winn-Dixie would be difficult or impossible to
estimate accurately, but it is certain that injury or damages will result to the
business of Winn-Dixie. Employee therefore agrees that, in the event of any such
breach, Winn-Dixie shall be entitled, in addition to any available legal or
equitable remedies for damages, to an injunction to restrain the violation or
anticipated violation of this clause. Winn-Dixie’s rights under this paragraph
shall be in addition to every other remedy (equitable, statutory, legal or
contractual) to which Winn-Dixie may be entitled.

 

  8. Non-Disclosure and Non-Compete

Employee agrees that in his/her position as Senior Vice President, Operations
Support, he/she had access to and indeed did review proprietary and confidential
information that both was not available to the general public and the Company
took reasonable steps to protect from being disseminated to the public. This
information included, but was not limited to customer, supplier and vendor
information; processes; know-how; trade secrets defined as information including
a formula, pattern, compilation, program, device, method, technique, or process
that derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and is
the subject of efforts that are reasonable under the circumstances to maintain
its secrecy; other valuable confidential business information or professional
information that otherwise does not qualify as trade secrets; pricing; marketing
strategies; and all other similar and related information of the Company.
Employee further agrees that the Company has a legitimate business interest in
protecting substantial relationships with specific prospective or existing
customers, vendors, or suppliers; customer or vendor goodwill associated with
its business; and extraordinary or specialized training.



--------------------------------------------------------------------------------

  (a) In light of Employee’s access to this information:

 

  1. Employee furthermore agrees that he will not at any time disclose any of
the Company’s proprietary, secret or confidential information to any person or
party, directly or indirectly, for a period of five (5) years from his/her
Severance Date.

 

  2. Employee furthermore agrees, following his/her Severance Date and for six
(6) months thereafter, that he/she will not work, directly or indirectly, alone
or with any other person or entity, including Publix, Rouses, Delhaize Group, or
Albertsons, in any capacity in the Grocery or Retail Pharmacy Business in any
state where the Company does business as of his/her termination date.

In the event of any breach by Employee of the above-referenced non-disclosure
and non-compete clause, the resulting injuries to Winn-Dixie would be difficult
or impossible to estimate accurately, but it is certain that injury or damages
will result to the business of Winn-Dixie. Employee therefore agrees that, in
the event of any such breach, Winn-Dixie shall be entitled, in addition to any
available legal or equitable remedies for damages, to an injunction to restrain
the violation or anticipated violation of this clause. Winn-Dixie’s rights under
this paragraph shall be in addition to every other remedy (equitable, statutory,
legal or contractual) to which Winn-Dixie may be entitled.

 

  9. Complete Agreement

It is understood and agreed that this Agreement sets forth the entire agreement
between Employee and Winn-Dixie and supercedes any previous agreement between
Employee and Winn-Dixie.

 

  10. Choice of Law

This Agreement is to be construed according to the laws of the State of Florida.

 

  11. Severability

Should any provision of this Agreement be declared unlawful or invalid, all
other provisions shall remain in full force and effect.



--------------------------------------------------------------------------------

  12. Acknowledgment

EMPLOYEE REPRESENTS AND ACKNOWLEDGES THAT HE/SHE HAS BEEN ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO ENTERING THIS AGREEMENT, AND THAT HE/SHE HAS BEEN
PROVIDED WITH A PERIOD OF AT LEAST FORTY-FIVE (45) DAYS WITHIN WHICH TO CONSIDER
THE AGREEMENT. EMPLOYEE FURTHER REPRESENTS AND ACKNOWLEDGES THAT HE/SHE HAS READ
THIS AGREEMENT IN ITS ENTIRETY, THAT THE AGREEMENT IS WRITTEN IN A MANNER
CALCULATED TO BE UNDERSTOOD BY HIM/HER, THAT HE/SHE FULLY UNDERSTANDS ITS
CONTENT AND EFFECT, AND, WITHOUT DURESS OR COERCION, KNOWINGLY AND VOLUNTARILY
AGREES TO ITS TERMS AND CONDITIONS. EMPLOYEE ALSO ACKNOWLEDGES AND REPRESENTS
THAT THE CONSIDERATION PROVIDED IN EXCHANGE FOR THIS AGREEMENT IS OF VALUE TO
HIM/HER AND IS NOT ANYTHING TO WHICH HE/SHE IS ALREADY ENTITLED.

EMPLOYEE FURTHER ACKNOWLEDGES THAT HE/SHE MAY REVOKE THIS AGREEMENT AT ANY TIME
WITHIN SEVEN (7) DAYS OF EXECUTING THE AGREEMENT. ANY REVOCATION, HOWEVER, MUST
BE IN WRITING AND DELIVERED TO WINN-DIXIE’S SENIOR VICE PRESIDENT OF HUMAN
RESOURCES. BOTH PARTIES ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN (7) DAY REVOCATION PERIOD HAS
EXPIRED.

Dated this      day of                                          
                               , 2011.

 

By:  

 

    By:  

 

  Frank O. Eckstein       Peter Lynch         President, Chief Executive Officer

Sworn to and subscribed before me

this              day of                     , 2011.

Notary Public

My Commission Expires: